DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Walsh et al. (U.S. Publication No. 2014/0170971 A1) discloses to electrical distribution systems that include components such as, without limitation, circuit interrupters and, more particularly, to systems and methods for providing information, such as, without limitation, configuration information, to components (such as a circuit breaker) of an electrical distribution system and/or for obtaining information, such as, without limitation, configuration information and/or diagnostic information, from components (such as a circuit breaker) of an electrical distribution system.  The prior art fails to teach in combination with the rest of the limitations in the claim: “a first side of the mounted panel positioned on an interior side of the power cabinet, a second side of the mounted panel positioned on an exterior side of the power cabinet;
a sensor mounted on the first side of the panel, the sensor adapted to detect a signal emitted from an electrical fault within the power cabinet; and, an output socket mounted the second side of the panel, the output socket operably connected to the sensor, the output socket having a front side defining an opening adapted to receive a cable plug for a cable connected to an external device.”
 

 
Allowable Subject Matter
2.	Claims 28-47 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 28, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a first side of the mounted panel positioned on an interior side of the power cabinet, a second side of the mounted panel positioned on an exterior side of the power cabinet;
a sensor mounted on the first side of the panel, the sensor adapted to detect a signal emitted from an electrical fault within the power cabinet; and, an output socket mounted the second side of the panel, the output socket operably connected to the sensor, the output socket having a front side defining an opening adapted to receive a cable plug for a cable connected to an external device.”

	Regarding claim 40, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a second side of the mounted panel positioned on an exterior side of the power cabinet; transmitting, via an output socket, the detected signal to an external device, wherein the output socket is operably connected to the sensor, the output socket is mounted on the second side of the panel, wherein a front side of the output socket defines an opening adapted to receive a cable plug for a cable connected to the external device; and, generating an audible sound based on the detected signal, whereby the electrical fault may be audibly monitored by an user.”

	Claims 29-39 are allowable due to their dependencies on claim 28; claims 41-47 are allowable due to their dependencies on claim 40.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/               Primary Examiner, Art Unit 2866